Citation Nr: 1418814	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1981 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.  The brief of the appellant's representative is in Virtual VA.

The Veteran submitted new evidence after the most recent supplemental statement of the case.  However, his representative waived initial agency of original jurisdiction review of that evidence.


FINDING OF FACT

A chronic neck disorder has not been shown to be causally related to service, nor was arthritis manifest within one year of separation from active service.


CONCLUSION OF LAW

A neck disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in February 2008, prior to the initial adjudication in July 2008.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in August 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate, as it was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on a physical examination.  The examiner considered medical literature and provided a clear rationale for her opinion.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 

Law and Analysis

The Veteran has contended that he currently has a neck disorder that first manifested as straightening of the cervical spine with associated neck stiffness and muscle spasms during his military service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a neck disorder.  

The Veteran's service treatment records do, in fact, demonstrate that he received some treatment for his neck in service.  The Board initially notes that the Veteran's neck was found clinically normal at his entrance examination, and the presumption of soundness applies to his claim.  He first complained of neck pain and a spasm on the right side of the neck in May 1982 after running.  Although the Veteran had limited movement of his head, his cervical spine appeared normal.  The examining doctor thought the pain was from a previous injury, diagnosed the Veteran with myositis, and ordered him to refrain from running for four days.  The Veteran's X-ray showed a straightening of the cervical spine with no evidence of acute fracture or dislocation.  The straightening was most likely secondary to a muscle spasm.  The reviewing doctor noted that intervertebral neural foramen were widely patent and diagnosed a straightening of the cervical spine.  Four days after his initial visit, the Veteran returned to the primary care clinic.  By that time, the Veteran's neck felt better, and he had full range of motion with pain.  His diagnosis was "muscle sprain resolving."  Then, on the Veteran's June 1982 separation examination, his neck and spine were both clinically normal.  In the section for significant or interval history, the examiner noted leg cramps after running long distances but did not mention a stiff neck or other neck disorder.  Furthermore, on his report of medical history, the Veteran wrote that his present health was good and denied that he had any swollen or painful joints; head injury; bone, joint, or other deformity; or recurrent back pain.         

Moreover, the Veteran did not seek treatment for his neck immediately following his separation, and there is no evidence of any neck disorder within one year of his military service.  On the contrary, the Veteran post-service medical history began while he was incarcerated about two years after his separation.  In his June 1984 intake questionnaire, the Veteran denied having any medical problems.  Then, in October 1985, the Veteran complained of a stiff neck after falling from the top bunk during the night.  There were no apparent injuries or bruises noted at that time, and the doctor told him to apply warm compresses to his neck and take aspirin as needed.  In July 1988, the Veteran complained of back pain and pain between the shoulders.  Several years later, in April 1993, the Veteran stated that he rolled his neck around and heard a cracking sound, but an examination revealed no objective findings.  Upon apparent transfer to a new jail in January 2000, the Veteran was oriented to the medical department and reported having no problems.  Two weeks later, he complained of lower back pain but no neck pain.  At an October 2004 intake examination, the Veteran voiced no complaints regarding his spine, which was found to be normal.  In April 2005, the Veteran again denied having any current health problems.  At another new intake examination in August 2005, the Veteran denied any medical problems or conditions and appeared in good general health with no medical problems noted.  Finally, the Veteran had one more new intake appointment in March 2007.  At this time he offered no complaints and reported that he was doing well with no medical problems.      

The Board acknowledges that the Veteran has asserted that VA acknowledged and accepted his condition and related symptoms for more than 23 years and that he currently has a spinal/back condition that requires heat, Tylenol, and rest.  To the extent that the Veteran is reporting a continuity of symptomatology, the Board notes that the Veteran is competent to report his experience and symptoms in service and since service.  While lay persons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had neck pain since his military service.  However, his allegations are inconsistent with the contemporaneous record and as set forth herein are deemed not to be credible.  As previously discussed, the Veteran only complained of post-service neck pain after he fell from his bunk in October 1985 and rolled his neck and heard a cracking in April 1993.  Otherwise, he claimed he was in good health or had no medical problems in 1984, 2000, 2004, 2005, and 2007.  As such, there is actually affirmative evidence showing that he did not experience continuous symptoms since his separation from service in June 1982 and that any current neck disorder did not manifest within one year of service. 

In addition, the Veteran was provided a VA examination in August 2012 at which time he was diagnosed with degenerative joint disease of the cervical spine.  The Veteran told the examiner that his neck started hurting shortly after discharge from the military and that his muscles pulled and tightened easily since then.  The examiner noted that the Veteran had an abnormal spine contour and was unable to turn his neck.  Nevertheless, the examiner concluded that straightening of the cervical spine is an X-ray finding usually related to muscle spasms and is not a medical condition of itself.  Although this condition was noted in the Veteran's service treatment records, there was no record or history of injury or degenerative changes.  Finally, the examiner explained that the medical literature does not support the theory that degenerative joint disease was a result of nontraumatic muscle spasm.  

The Board also observes that the Veteran submitted evidence from a website.  The Veteran apparently submitted a question to a forum, asking if his degenerative joint disease is more likely or less likely related to the straightening of his cervical spine that was found in his early 20s.  He received a response, signed by a doctor, which said that straightening of the cervical spine "can add to pressure changes" and that there "may be some co-relation between spine straightening and degenerative changes."  She then added a caveat that it would also depend on his posture, work, and other factors.  The Board affords this opinion no probative value, as it is unclear what the doctor's qualifications are and because the doctor did not examine the Veteran, review his medical records, or rely on the Veteran's known medical history.  Additionally, the doctor only provided a speculative opinion that straightening of the cervical spine could have caused degenerative joint disease while stating that other factors could have also caused the disorder.  Those factors would likely include a fall from a bunk with trauma to the neck, as was reported post-service.

In this case, the recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which the Veteran appears to have reported other existing medical conditions without mentioning any problems related to his neck or claimed that he had no medical problems.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's post-service medical records list complaints for low back pain, a finger injury, and a cyst.  However, he only complained of neck pain after falling out of his bunk and rolling his neck and hearing a cracking sound.  In fact, the Veteran denied any neck symptoms at every examination he underwent.  Based upon the language and context of these records, the Board finds that the Veteran was reporting all the disabilities, medical conditions, and symptoms that he was experiencing each time he was examined.  Therefore, his failure to report any complaints of neck pain at those times is persuasive evidence that he was not then experiencing any relevant problems and outweighs any present statements to the contrary.

For the foregoing reasons, the Board finds that the Veteran's history regarding the onset of his current neck disability is not credible.  Accordingly, the Board finds that the Veteran's current neck disability did not manifest in service and arthritis was not shown within one year thereafter and that there has been no continuity of symptomatology since his period of service.

The Board acknowledges that the Veteran has asserted that his current neck disorder is related to his neck pain in service, which was described as straightening of the cervical spine.  While the Board has considered these statements, the Board finds that the August 2012 VA examiner's opinion is the most probative opinion of record, as it was provided by a medical doctor with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran's current neck disorder manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a neck disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


